Concurrence by Judge MILAN D. SMITH, JR.; Dissent by Judge O’SCANNLAIN; Dissent by Judge GOULD.
ORDER
Judge M. Smith voted to deny the petition for rehearing en banc, and Judge Thompson so recommended. Judge Bea voted to grant the petition for rehearing en banc.
The full court was advised of the petition for rehearing en banc. A judge requested a vote on whether to rehear the matter en banc, and the matter failed to receive a majority of the votes of the nonrecused active judges in favor of en banc consideration. Fed. R.App. P. 35. Judge Bybee was recused in this matter.
The petition for rehearing en banc is DENIED.